*756OPINION.
Lansdon:
Section 1(a) of tlie Revenue Act of 1916, applicable to the year 1917, provides, “that there shall be levied, assessed, collected and paid annually upon the entire net income received in the preceding calendar year from all sources by every individual, a citizen or resident of the United States” certain taxes, and other sections of the Act of 1917 set forth normal and surtax rates. 7'he evidence adduced at the hearing of this proceeding is conclusive that income of this petitioner in the amount of $5,178.71, earned in the last six months of 1916 and the first six months of 1917, was ascertained and credited on his books on June 30, 1917. Inasmuch as the petitioner failed to show what part of such income was received in 1916, the determination of the Commissioner is approved.

Judgment will he entered for the Commissioner.